           Case 1:19-cv-06873-LGS Document 48 Filed 04/30/20 Page 1 of 2
                                                                                                          Robert V. Prongay
                                                                                                  rprongay@glancylaw.com
                                                                                          1925 Century Park East, Suite 2100
                                                                                                     Los Angeles, CA 90067
                                                                                                            T: 310.201.9150




                                                April 30, 2020


VIA ECF

Hon. Lorna G. Schofield
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007
E-Mail: SchofieldNYSDChambers@nysd.uscourts.gov


        Re:         Stein v. Eagle Bancorp, Inc. et al, Case No. 1:19-cv-06873-LGS

Dear Judge Schofield:

       Plaintiffs respectfully submit this letter to request permission to file a 35 page opposition
to Defendants’ motion to dismiss (Dkt. No. 45), which Plaintiffs anticipate filing on May 15,
2020, pursuant to the Court’s order dated March 16, 2020 (Dkt. No. 43). This request is made
pursuant to Rule III.B.1 of Your Honor’s Individual Rules, which limits oppositions to motions
to 25 pages, unless prior permission has been granted.

        Plaintiffs believe that an extension of the Court’s normal page limits is warranted by a
number of factors, including (1) this case is a securities fraud class action subject to the pleading
standards of the Private Securities Litigation Reform Act of 1995; (2) this case has a relatively
complex fact pattern, and Plaintiffs’ allegations are based in part on the facts underlying a series
of separate lawsuits involving one of the Defendants, presenting a “case within a case” aspect to
Plaintiffs’ allegations; 1 (3) the Complaint alleges multiple categories of false and misleading
statements, each of which is disputed by Defendants; (4) the Complaint alleges scheme liability
claims separate from its misstatement claims; (5) Plaintiffs must address the issue of scienter
separately as to five different Individual Defendants; and (6) Defendants also challenge the
element of loss causation.




1
  See, e.g., Complaint (Dkt. No. 37) at ¶¶105-24, 240-42; Dkt. Nos. 37-1–37-2 (complaint and exhibits from Rahbar
v. Paul, et al., CL 2017-02133 (Va. Cir. Ct., Fairfax, Feb. 10, 2017)); Dkt. No. 37-3 (complaint from MRP UO
Partners, LLC, et al. v. MakeOffices, LLC, et al., CL 2017-00817 (Va. Cir. Ct., Fairfax, Jan. 18, 2017)).



503618.2 EAGLE10B
           Case 1:19-cv-06873-LGS Document 48 Filed 04/30/20 Page 2 of 2




Hon. Lorna G. Schofield
April 30, 2020
Page 2


        Defendants do not object to Plaintiffs’ request, so long as Defendants receive a reciprocal
10 page extension for their reply brief. Accordingly, Plaintiffs request that the Court permit
Plaintiffs to file a brief that is no longer than 35 pages in opposition to Defendants’ motion to
dismiss and permit Defendants to file a brief that is no longer than 20 pages in reply.



                                                  Respectfully submitted,


                                                  s/ Robert V. Prongay
                                                  Robert V. Prongay

cc:     All counsel of record




503618.2 EAGLE10B
